Exhibit 10.1

TRANSENTERIX, INC.

AMENDMENT NO. 2 TO
AMENDED AND RESTATED INCENTIVE COMPENSATION PLAN,
AS AMENDED
EFFECTIVE DATE:

This Amendment No. 2, dated and effective May 25, 2017 (the “Amendment”), is an
amendment to the Amended and Restated Incentive Compensation Plan, as amended
(the “Plan”), of TransEnterix, Inc., a Delaware corporation (the “Company”). All
capitalized terms used in this Amendment without definition have the meanings
set forth in the Plan.

WHEREAS, Section 10(e) authorizes the Board of Directors of the Company (the
“Board”) to make amendments to the Plan, subject to stockholder approval as
required by law or agreement.

WHEREAS, on February 2, 2017, the Board approved amendments to the Plan to
increase the number of shares available for awards under the Plan by 7,000,000,
from 18,940,000 to 25,940,000, and submitted the Amendment to the Company’s
stockholders for approval at the Annual Meeting of Stockholders held on May 25,
2017.

WHEREAS, on May 25, 2017, the stockholders approved the foregoing amendments to
the Plan.

NOW, THEREFORE, intending to be legally bound, and in accordance with the
approvals set forth in the WHEREAS clauses, which are incorporated by reference
into this Amendment, the Company amends the Plan as follows:

1. Section 4(a) of the Plan is deleted in its entirety and is replaced by the
following:

“4. Shares Subject to Plan.

(a) Limitation on Overall Number of Shares Available for Delivery Under Plan.
Subject to adjustment as provided in Section 10(c) hereof, the total number of
Shares reserved and available for delivery under the Plan shall be 25,940,000.
Any Shares that are subject to Awards shall be counted against this limit as one
(1) Share for every one (1) Share granted. Any Shares delivered under the Plan
may consist, in whole or in part, of authorized and unissued shares or treasury
shares.”

2. Except as amended by this Amendment, the Plan continues in full force and
effect.

3. In the event of a conflict between this Amendment and the Plan, this
Amendment shall govern.

Adopted by the Board of Directors: February 2, 2017
Adopted by the stockholders: May 25, 2017

